DETAILED ACTION
This Office Action is in response to the application 17/217,395 filed on March 30nd, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent Number 10,992,454 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rae et al. (Rae), U.S. Pub. Number 2017/0116693.
Regarding claim 1; Rae discloses a computer program product comprising a non-transitory computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to:
receive, from a registration server associated with a content playback environment, a playback system identifier and a public key the playback system identifier and the public key corresponding to a playback system (par. 0094; a client identifier that is unique to the platform or playback device, timestamp, and/or information about the public-private key pair or certificate during license use can further help track content leaks.),);
generate, with a processor, a blockchain corresponding to a content identifier such that a block is established to correspond to the playback system identifier (par. 0060; fig. 6; generating a ledger genesis block file structure in which the rest of the block data will be stored.);
encrypt, with the processor according to a content encryption key, content associated with the content identifier (par. 0083; encrypting the content decryption key also with a public key of a platform.);
encrypt, with the public key, the content encryption key (par. 0091; the content decryption key is encrypted by a public key of a public and private key pair associated with the user requesting playback.);
send, from the processor to a playback server associated with the playback system, the encrypted content (par. 0089; obtaining encrypted content and accessing the blockchain right ledger.); and
generate, with the processor, one or more conditions to be met for the playback server associated with the playback system to be provided with the encrypted content encryption key such that the playback server decrypts the encrypted content encryption key with a private key corresponding to the public key associated with the playback system to perform playback of the content, wherein fulfillment of the conditions is determined by one or more updates to the blockchain (par. 0092; decrypting the encrypted content using the content key and playing back the decrypted content.).
Regarding claim 2; Rae discloses the computer program product of claim 1, wherein the content encryption key is an asymmetric key (par. 0091; a public and private key pair/asymmetric key associated with the user requesting playback.).
Regarding claim 3; Rae discloses the computer program product of claim 1, wherein the one or more conditions comprise installation of the content at the playback server (par. 0090; playback conditions.).
Regarding claim 4; Rae discloses the computer program product of claim 3, wherein the one or more conditions also comprise the content being received at the playback server (par. 0090; playback conditions include the presence of security features such as High-bandwidth Digital Content Protection (HDCP), types of output ports (HDMI, DVI, VGA, etc.), and/or software integrity.).
Regarding claim 5; Rae discloses the computer program product of claim 4, wherein the one or more conditions also comprise an attempted screening of the content (par. 0090; additional conditions can include license duration (i.e., not expired) and checking play count and platform activation count.).
Regarding claim 6; Rae discloses the computer program product of claim 1, wherein the processor monitors the blockchain to determine fulfillment of the one or more conditions (par. 0090; verifying playback conditions.).
Regarding claim 7; Rae discloses the computer program product of claim 1, wherein the blockchain comprises code that is configured to automatically determine fulfillment of the one or more conditions (par. 0046; verify a license transfer for immediate consumption or playcount validation.).
Regarding claim 8; Rae discloses the computer program product of claim 7, wherein the code is also configured to automatically provide the encrypted content encryption key to the playback server associated with the playback system (par. 0091; obtaining a content decryption key.).
Regarding claim 9; Rae discloses the computer program product of claim 7, wherein the code is also configured to automatically notify the processor of the fulfillment of the one or more conditions so that the processor sends the encrypted content encryption key to the playback server associated with the playback system (par. 0091; the content decryption key is encrypted by a public of a public and private key pair associated with the platform that is playing back the content.).
Regarding claims 10-18; Claims 10-18 are directed to computer program product which have similar scope as claims 1-9. Therefore, claims 10-18 remain un-patentable for the same reasons.
Regarding claims 19-20; Claims 19-20 are directed to computer program product which have similar scope as claims 1-9. Therefore, claims 19-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436